


Exhibit 10.2

 

ENTEROMEDICS INC.
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered on May 22, 2017
(the “Agreement Date”), between ENTEROMEDICS INC. (“Company”), a Delaware
corporation with its principal place of business at 2800 Patton Road, St. Paul,
Minnesota 55113; and Rajesh K. Nihalani (“Employee”), a California resident
whose address is 55 Clifford, Irvine, California, 92618, for the purpose of
setting forth the terms and conditions of Employee’s employment by Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Employee as the Chief Technology Officer
of the Company, and for Employee to hold such position, on the terms and
conditions, and for the consideration, hereinafter set forth and Employee
desires to be employed by the Company and hold such position on such terms and
conditions and for such consideration; and

 

WHEREAS, Employee executed a Nondisclosure and Non-Solicitation Agreement with
the Company on May 22, 2017 (“Nondisclosure Agreement”), which is attached as
Exhibit A to this Agreement and fully incorporated herein.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

 

ARTICLE I
EMPLOYMENT, TERM AND DUTIES

 

1.1                               Employment.  Company hereby employs Employee
as its Chief Technology Officer, and Employee accepts such employment and agrees
to perform services for Company pursuant to the terms and conditions set forth
in this Agreement.

 

1.2                               Term.  The term of this Agreement shall
commence on the Agreement Date and, unless earlier terminated in accordance with
Article III of this Agreement, shall terminate one year from the Agreement Date
(the “Term”); provided, however, that the Term of this Agreement shall
automatically renew for successive one-year terms thereafter unless, at least
90 days before the expiration of the initial Term or any additional Term, either
party provides written notice to the other of its or his desire to terminate
this Agreement.

 

1.3                               Position and Duties.

 

1.3.1                     Service with Company.  During the Term, Employee
agrees to perform such duties and responsibilities as are assigned to him from
time to time by Company’s Chief Executive Officer (the “CEO”) and/or Board of
Directors (the “Board”).

 

1.3.2                     Performance of Duties.  During the Term, Employee
agrees to serve Company in an executive capacity as its Chief Technology
Officer, and shall perform such duties as are required by the CEO and/or the
Board.

 

--------------------------------------------------------------------------------


 

ARTICLE II
COMPENSATION, BENEFITS AND EXPENSES

 

2.1                               Base Salary.  Subject to the provisions of
Article III of this Agreement, during the Term, Company shall pay Employee a
“Base Salary” of $300,000.00 on an annualized basis or such higher annual rate
as may from time to time be approved by the Board.  Such Base Salary shall be
paid in substantially equal regular periodic payments, less deductions and
withholdings, in accordance with Company’s regular payroll procedures, policies
and practices for executive officers, as such may be modified from time to
time.  The Base Salary shall be reviewed by the Board annually for potential
adjustment on the basis of performance; and Employee shall be eligible, at
Company’s sole discretion, for annual salary increases consistent with Company’s
procedures, policies and practices.  If Employee’s Base Salary is increased from
time to time during the Term, the increased amount shall become the Base Salary
for the remainder of the Term and any extensions of the Term and for as long
thereafter as required pursuant to Article III as applicable, subject to any
subsequent increases.

 

2.2                               Incentive Compensation.  In addition to Base
Salary, Company shall make Employee eligible for such cash and equity awards
pursuant to Company’s Incentive Compensation Plan, if any, as may be applicable
and adopted by Company.  Except to the extent as otherwise provided in
Article III in connection with a termination of Employee’s employment, payment
of incentive compensation will be subject to Employee achieving certain
objectives set annually by Employee and the Compensation Committee of the Board,
with the target amount of any cash incentive compensation for any calendar year
to be approved by the Compensation Committee of the Board, which target in no
event shall be more than 32% (subject to performance of the specified
objectives) of Employee’s Base Salary in effect from time to time.  Employee and
the Compensation Committee will meet and review the objectives set by the
Compensation Committee for each upcoming calendar year before March 31 of such
year and before June 30 for the calendar year 2017.  Company shall pay any such
incentive compensation for which Employee may be eligible for a calendar year on
or before March 15 of the following year (provided that Employee is employed on
such date).  Employee will not be entitled to receive incentive compensation for
any calendar year in which Employee’s employment is terminated, except as may be
provided in Article III.

 

2.3                               Participation in Benefits.  During the Term of
Employee’s employment by Company, Employee shall be entitled to participate in
the employee benefits offered generally by Company to its employees, to the
extent that Employee’s position, tenure, salary, health and other qualifications
make Employee eligible to participate.  Without limiting the foregoing, Employee
shall be eligible to participate in any pension plan, or group life, health or
accident insurance or any other plan or policy that may presently be in effect
or that may hereafter be adopted by Company for the benefit of its employees
and/or corporate officers generally.  With regard to health insurance, Employee
requests, and the Company agrees to pay, a gross sum of $1,500.00 per month,
less deductions and withholdings, for each month in which Employee does not
elect coverage under the health insurance plan offered by the Company, as
Employee intends to remain insured under a plan existing prior to the Agreement
Date.  Employee and the Company agree that such payments shall cease if and when
Employee elects coverage under an insurance plan offered by the Company. 
Employee is eligible to receive four (4) weeks of vacation on an annual basis,
subject to Company’s “Paid Time Off” policy.  Employee’s participation in such

 

2

--------------------------------------------------------------------------------


 

benefits shall be subject to the terms of the applicable plans, as the same may
be amended from time to time.  Company does not guarantee the adoption or
continuance of any particular employee benefit during Employee’s employment; and
nothing in this Agreement is intended to, or shall in any way restrict the right
of Company to amend, modify or terminate any of its benefit plans during the
Term of this Agreement.

 

ARTICLE III
TERMINATION AND COMPENSATION FOLLOWING TERMINATION

 

3.1                               Termination.  Subject to the respective
continuing obligations of the parties under this Agreement, this Agreement and
Employee’s employment hereunder may be terminated as of the applicable date,
whether before or at the end of the Term (the “Separation Date”) under any of
the following circumstances:

 

3.1.1                     Termination by Mutual Agreement.  By mutual written
agreement of the parties at any time, which may specify a Separation Date.

 

3.1.2                     Termination by Employee’s Death.  If Employee dies
during the Term, the date of his death shall be his Separation Date.

 

3.1.3                     Termination Due to Employee’s Disability.  If Employee
becomes Disabled, the Separation Date shall be the effective date of his
resignation or his discharge by the Company because of the Disability, whichever
occurs first.  For purposes of this Agreement, “Disabled” or “Disability” means
the incapacity or inability of Employee, whether due to accident, sickness or
otherwise (with the exception of the illegal use of drugs), to perform the
essential functions of Employee’s position under this Agreement, with or without
reasonable accommodation (provided that no accommodation that imposes undue
hardship on Company will be required) for an aggregate of 90 days during any
period of 180 consecutive days, or such longer period as may be required under
applicable law.

 

If Employee (or his legal representative, if applicable) does not agree with the
Company’s decision to terminate his employment hereunder because of Disability,
the question of Employee’s Disability shall be subject to the certification of a
qualified medical doctor mutually agreed to by Company and Employee (or, in the
event of Employee’s incapacity to designate a doctor, Employee’s legal
representative).  In the absence of such agreement, each such party shall
nominate a qualified medical doctor and the two doctors shall select a third
doctor, who shall make the determination as to Employee’s Disability.  The
decision of the designated physician shall be binding upon the parties in the
same manner as the decision of an arbitrator under Section 4.5.

 

3.1.4                     Termination by Company for Cause.  Company may
terminate this Agreement and Employee’s employment for Cause immediately upon
written notice to Employee.  For purposes of this Agreement, “Cause” means:
(a) willful breach of Employee’s duties to Company or willful breach of this
Agreement; (b) Employee’s conviction of any felony or any crime involving fraud,
dishonesty, or moral turpitude; (c) Employee’s willful participation in any
fraud against or affecting Company or any subsidiary, affiliate, customer,
supplier, client, agent, or employee thereof; or (d) any other act that Company
reasonably determines constitutes gross

 

3

--------------------------------------------------------------------------------


 

or willful misconduct materially detrimental to Company including, but not
limited to, unethical practices, dishonesty, disloyalty, or any other acts
harmful to Company; provided, however that a for Cause termination pursuant to
clause (a), if susceptible of cure, which determination is in the sole
discretion of Company to make, shall not become effective unless Employee fails
to cure such failure to perform or breach within 30 days after his receipt of
written notice from Company, such notice to describe such failure to perform or
breach and identity what reasonable actions shall be required to cure such
failure to perform or breach.

 

For purposes of this Section 3.1.4, no act, or failure to act, on Employee’s
part shall be considered “dishonest” or “willful” unless done, or omitted to be
done, by Employee in bad faith and without reasonable belief that his action or
omission was in or not opposed to, the best interest of Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for Company shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of Company.  Furthermore, the term “Cause” shall
not include ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if Employee has exercised substantial efforts in good
faith to perform the duties reasonably assigned or appropriate to his position.

 

3.1.5                     Termination by Employee without Good Reason.  Employee
may at any time voluntarily terminate his employment under this Agreement, for
any reason or no reason, with 30 days’ written notice.

 

3.1.6                     Termination by Company without Cause.  Company may
terminate Employee’s employment under this Agreement at any time for any reason
or no reason with 30 days’ written notice, except that no notice shall be
required for a termination without Cause following a “Change in Control” as
defined in Employee’s Incentive Stock Option Agreement(s) or Non-Incentive Stock
Option Agreement(s), as the case may be, with Company (collectively, the “Stock
Option Agreements”).

 

3.1.7                     Termination by Employee for Good Reason.  Employee may
at any time voluntarily terminate his employment pursuant to this Agreement for
Good Reason (as defined below); provided, however, that any resignation by
Employee for Good Reason shall not be effective unless and until the following
two conditions have been satisfied: (a) he has notified Company in writing of
the facts that he believes constitute Good Reason, within 90 days after such
facts first becomes known to him; and (b) Company fails to cure such Good Reason
within 30 days after its receipt of that notice.  Employee’s resignation shall
be effective before the end of that 30-day period as of any earlier date on
which Company refuses to cure or denies the existence of such Good Reason.  The
effective date of any resignation for Good Reason shall be a Separation Date. 
If Company timely cures such Good Reason, or it is determined that the reason
for Employee’s resignation was not a Good Reason, he shall be deemed not to have
resigned unless he elects to resign under Section 3.1.5.

 

For purposes of this Agreement, “Good Reason” means, at any time: (a) the
assignment by Company to Employee of employment duties, functions or
responsibilities that are significantly different from, and result in a
substantial diminution of, Employee’s duties, functions or responsibilities,
including without limitation any requirement that Employee report

 

4

--------------------------------------------------------------------------------


 

to another officer of Company, rather than directly to the Board; (b) a material
reduction in Employee’s Base Salary or the minimum target amount provided under
Section 2.2 for his cash incentive compensation for any calendar year; (c) a
Company requirement that Employee be based at any office or location more than
25 miles from Employee’s primary work location before the date of this
Agreement; or (d) any other action or inaction that constitutes a material
breach of this Agreement by Company.

 

3.1.8                     Termination at End of Term.  The termination of this
Agreement and Employee’s employment, as of the end of the initial Term or any
additional Term, pursuant to the operation of the provisions of Section 1.2,
shall entitle Employee only to the payments provided in Sections 3.2.3 and 3.3.

 

3.2                               Compensation following Termination of
Employment.  If Employee’s employment pursuant to this Agreement is terminated
before the end of the Term, or by Company as of the end of the Term, Employee
shall be entitled to the following compensation and benefits upon such
termination:

 

3.2.1                     Payment of Base Salary.  If Employee’s employment is
terminated pursuant to any subsection of Section 3.1, Company shall, within 14
calendar days following the Separation Date, pay to Employee, Employee’s
surviving spouse (or, if none, Employee’s estate), as the case may be, any
amounts due to Employee for Base Salary through the Separation Date.

 

If a termination occurs pursuant to Section 3.l.5 (by Employee without Good
Reason), when Company receives Employee’s notice Company shall have the option,
at its discretion (a) to continue to engage Employee’s services through the
30 day notice period until the Separation Date, or (b) terminate the use of
Employee’s services during the 30 day notice period before the Separation Date
but treat Employee as if he were providing services through the 30 day notice
period until the Separation Date for purposes of determining Employee’s
compensation due him pursuant to this Section 3.2.1.

 

3.2.2                     Payment of Severance for Termination by Company
without Cause or by Employee for Good Reason.  If (a) Employee’s employment is
terminated pursuant to either of Sections 3.1.6 (by Company without Cause) or
3.1.7 (by Employee for Good Reason), (b) Employee has executed and delivered to
Company, within 60 days after the effective date of that termination, a written
release in substantially the same form as is attached hereto as Exhibit B, and
(c) the rescission period specified therein has expired, Company shall, subject
to any payment delay required by Section 3.2.6, continue to pay, as severance
pay, Employee’s Base Salary (at the rate in effect on the Separation Date, for a
period of 12 months following the Separation Date, and Employee shall be
permitted to exercise all shares that are vested under his Options as of the
Separation Date and those Options that would have vested within one year
following the Separation Date immediately or at any time during the five-year
period (but not after the end of each Option’s original term) following the
Separation Date.  Such payments of Base Salary will be at the usual and
customary pay intervals of Company and will be subject to all appropriate
deductions and withholdings.  For purposes of Employee’s qualification for
severance pay, his right to any series of such payments due under this Agreement
is treated as the right to a series of separate payments, each of which is
subject to all of the requirements of this Section 3.2.2.

 

5

--------------------------------------------------------------------------------


 

3.2.3                     Payment of Severance at End of Term.  If
(a) Employee’s employment terminates pursuant to Section 3.1.8, (b) Employee has
executed and delivered to Company, within 60 days after the effective date of
that termination, a written release in substantially the same form as is
attached hereto as Exhibit B, and (c) the rescission period specified therein
has expired, Company shall, subject to any payment delay required by
Section 3.2.6, continue to pay, as severance pay, Employee’s Base Salary at the
rate in effect on the Separation Date, for a period of 12 months following the
Separation Date, and Employee shall be permitted to exercise all shares vested
under his Options as of the Separation Date and those Options that would have
vested within one year following the Separation Date immediately or at any time
during the five-year period (but not after the end of each Option’s original
term) following the Separation Date.

 

3.2.4                     Effects of Change in Control.  Upon the occurrence of
a Change in Control (as defined in Section 3.1.6), Company agrees that,
notwithstanding any contrary provisions of the Stock Option Agreements or
Company’s Stock Incentive Plan, the vesting schedule of Employee’s stock options
granted in the Stock Option Agreements (the “Options”) shall accelerate such
that on the date the Change in Control is completed, 100% of any then-unvested
shares subject to the Options held by Employee shall immediately vest; provided,
however, that if, in connection with the consummation of the transaction
resulting in the Change in Control, Employee receives a cash payment with
respect to each Option (after they become fully vested) equal to the difference
or “spread’’ between (a) the per share amount paid to holders of Company’s
common stock in such transaction and (b) the per share exercise price under the
applicable Stock Option Agreement, his Options shall be cancelled upon the
consummation of the Change in Control in exchange for such cash payment;
provided, further, that if in connection with or within the first two years
after the Change in Control (as defined in Section 3.1.6), Employee’s employment
is terminated pursuant to either of Sections 3.1.6 (by Company without Cause) or
3.1.7 (by Employee for Good Reason), and (a) Employee has executed and delivered
to Company, within 60 days after the effective date of that termination, a
written release in substantially the same form attached hereto as Exhibit B, and
(b) the rescission period specified therein has expired, then, in addition to
the payments under Section 3.2.2:

 

(A)                               within 14 calendar days following the
Separation Date, the Company shall also pay to Employee, or Employee’s surviving
spouse (or, if none, Employee’s estate), as the case may be, any amounts to
which Employee is entitled as of the Separation Date, as a pro rata portion of
any unpaid cash incentive compensation determined under Section 2.2 for the
calendar year in which the Separation Date occurs.  That pro rated cash
incentive compensation shall be based on whether Employee’s objectives were
achieved (also pro rated to the extent possible) during the portion of the year
before the Separation Date; and the pro rated amount shall be based on the
number of days in that portion, as compared with the entire year; and

 

(B)                               the vesting schedule of Options held by
Employee shall accelerate such that on the Separation Date connected with or
after a Change in Control, 100% of any unvested shares under the Options shall
immediately vest and shall be exercisable immediately or at any time during the
five-year period (but not after the end of each Option’s original term)
following the Separation Date, notwithstanding any contrary provisions of the
Stock Option Agreements or Company’s Stock Incentive Plan; provided, however,
that if, in connection with the consummation of the transaction resulting in the
Change in Control, Employee receives a cash

 

6

--------------------------------------------------------------------------------


 

payment with respect to each Option (after they become fully vested under this
paragraph) equal to the difference or “spread” between (a) the per share amount
paid to holders of Company’s common stock in such transaction and (b) the per
share exercise price under the applicable Stock Option Agreement, his Options
shall be cancelled upon the consummation of the Change in Control in exchange
for such cash payment.  The parties hereto agree and acknowledge that, with
respect to any Options previously granted to Employee that were intended by the
parties to be treated as “incentive stock options” within the meaning of Code
Section 422, such Options, to the extent they may be exercised by Employee more
than 90 days following the Separation Date, shall be treated as non-qualified
Options, notwithstanding any contrary provisions of the Stock Option Agreements.

 

3.2.5                     General Provision Regarding Treatment of Options. 
Except as otherwise specified in Sections 3.2.2 and 3.2.4 of this Agreement, the
terms of the Stock Incentive Plan and Stock Option Agreements, as applicable,
shall govern the treatment of the Options following the Separation Date.

 

3.2.6                     Potential Delay of Severance Payments.  If, as of the
Separation Date, (a) Company’s common stock is publicly traded (as determined
under Code Section 409A), (b) Employee is a “specified employee” (as determined
under Code Section 409A), and (c) any portion of the severance pay due Employee
under Sections 3.2.2, 3.2.3 (and, if applicable, paragraph (A) of Section 3.2.4)
would exceed the sum of the applicable limited separation pay exclusions (or
otherwise not qualify for any exclusion) as determined pursuant to Code
Section 409A, then payment of the excess amount shall be delayed until the first
regular  payroll date of Company following the six month anniversary of
Employee’s Separation Date (or the date of his death, if earlier than that
anniversary), and shall include a lump sum equal to the aggregate amounts that
Employee would have received had payment of this excess amount commenced as
provided in Sections 3.2.2, 3.2.3 (and, if applicable,
paragraph (A) of Section 3.2.4) after the Separation Date.  If Employee
continues to perform any services for Company (as an employee or otherwise)
after the Separation Date, such six month period shall be measured from the date
of Employee’s “separation from service” as defined pursuant to Code
Section 409A.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.

 

3.3                               Benefits Following Certain Employment
Terminations.  If Employee’s employment is terminated pursuant to any of
Sections 3.1.2, 3.1.3, 3.1.6, 3.l.7 or 3.1.8, Company shall provide, at the sole
cost of Company (except for any share of the cost for benefits for Employee and
Employee’s spouse and any eligible dependents that Employee was required to pay
immediately before the Separation Date), continuing coverage under any of its
medical, dental and life insurance programs for Employee (if Employee survives)
and Employee’s spouse and any eligible dependents, to the extent any such
coverage was in effect for any of those individuals immediately before the
Separation Date and is extended under COBRA.  The Company’s provision of
continuing coverage will end after the greater of the following periods: (a) if
applicable, the period during which Employee is entitled to receive his Base
Salary as severance pay under Section 3.2.2 or 3.2.3; or (b) the first 12 months
after the Separation Date, irrespective of any then pre-existing health
conditions of Employee, Employee’s spouse or any eligible dependents; provided,
however, that Company may discontinue any such coverage for which it does not
receive timely payment of Employee’s share of the cost due after the Separation
Date; and provided further that, in each case, such continued participation is
not prohibited by any

 

7

--------------------------------------------------------------------------------


 

applicable laws or would not otherwise jeopardize the tax qualified status of
any such programs.  All reimbursement under this Section 3.3 shall terminate
upon commencement of new employment by Employee with an employer that offers
health care coverage to its employees.  If any such continuing participation is
prohibited by applicable law or would otherwise jeopardize the tax qualified
status of any medical, dental or life insurance plan and, as a result, Company
terminates any such coverage, it shall promptly reimburse Employee (or
Employee’s spouse and eligible dependents, as the case may be) for the cost of
obtaining comparable third party coverage irrespective of any then preexisting
health conditions of any of them who was covered immediately before the
Separation Date.  Any period of continuing coverage under this Section 3.3 shall
run at the same time as the applicable continuing coverage required to be
offered to Employee, Employee’s spouse or eligible dependents under applicable
laws.

 

Except as otherwise provided in this Section 3.3, the benefits to which Employee
(or, as applicable, Employee’s spouse, eligible dependents or estate) may be
entitled upon termination of his employment, pursuant to the plans and policies
of Company described in Article II of this Agreement, shall be determined and
paid in accordance with such plans, policies and applicable laws.

 

3.4                               Surrender of Records and Property.  Upon
termination of Employee’s employment with Company, Employee shall deliver
promptly to Company all Confidential Information as defined in Section 4.1 and
all Company property including, but not necessarily limited to records, manuals,
books, blank forms, documents, letters, memoranda, business plans, minutes,
notes, notebooks, reports, computer disks, computer software, computer programs
(including source code, object code, on-line files, documentation, testing
materials and plans and reports), computer print-outs, member or customer lists,
credit cards, keys, identification, products, access cards, designs, drawings,
sketches, devices, specifications, formulae, data, tables or calculations or
copies thereof, and all other tangible or intangible property relating in any
way to the business of Company that are the property of Company or any
subsidiary or affiliate, if any, or which relate in any way to the business,
products, practices or techniques of Company or any subsidiary or affiliate.

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

4.1                               Company Remedies.  Employee acknowledges and
agrees that the restrictions and agreements contained in this Agreement and in
the Nondisclosure Agreement that is attached as Exhibit A to this Agreement are
reasonable and necessary to protect legitimate interests of Company; that the
services to be rendered by Employee are of a special, unique and extraordinary
character; that it would be difficult to replace such services; that any
violation of the Nondisclosure Agreement would be highly injurious to Company;
that Employee’s violation of the Nondisclosure Agreement would cause Company
irreparable harm that would not be adequately compensated by monetary damages;
and that the remedy at law for any breach of any of the provisions of the
Nondisclosure Agreement will be inadequate.  Accordingly, Employee specifically
agrees that Company shall be entitled, in addition to any remedy at law, to
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of this Agreement and to enforce the provisions
of the Nondisclosure Agreement.

 

8

--------------------------------------------------------------------------------


 

4.2                               Assignment.  This Agreement shall not be
assignable, in whole or in part, by Employee without the written consent of
Company and any purported or attempted assignment or transfer of this Agreement
or any of Employee’s duties, responsibilities or obligations hereunder shall be
void.  This Agreement shall inure to the benefit of and be binding upon
Employee, Employee’s heirs and personal representatives.  This Agreement shall
inure to the benefit of and be binding upon Company and its successors and
assigns.  Notwithstanding the foregoing, Company may not, without the written
consent of Employee, assign its rights and obligations under this Agreement to
any business entity that has become the successor to Company in the event of a
sale, merger, liquidation or similar transaction.  After any such assignment by
Company to which Employee has given such consent, Company shall be discharged
from all further liability hereunder and such successor assignee shall
thereafter be deemed to be Company for the purposes of all provisions of this
Agreement.

 

4.3                               Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing, shall be deemed
to have been duly given on the date of service if personally served on the
parties to whom notice is to be given, or on the third day after mailing if
mailed to the parties to whom notice is given, whether by first class,
registered, or certified mail, and properly addressed as follows:

 

 

If to Company, at:

EnteroMedics Inc.

 

 

 

Attn:  Human Resources

 

 

 

2800 Patton Road

 

 

 

St. Paul, MN 55113

 

 

 

 

 

 

If to Employee, at:

Rajesh K. Nihalani

 

 

 

55 Clifford

 

 

 

Irvine, CA 92618

 

 

Any party may change the address for the purpose of this Section by giving the
other written notice of the new address in the manner set forth above.

 

4.4                               Governing Law/Venue.  The validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of California, without regard to conflicts of laws
principles thereof.  The parties irrevocably consent and agree that the venue of
any cause of action seeking injunctive relief shall be federal and state courts
located in Orange County, California and the parties further irrevocably consent
to the personal jurisdiction of such courts for any such action.

 

4.5                               Arbitration.  The parties irrevocably consent
that, except to the extent provided in this section and Section 4.4, any
litigation or other dispute arising between the parties, in connection with the
interpretation or enforcement of this Agreement, that has not been settled
through negotiation within a period of 30 days after the date on which either
party shall first have notified the other party in writing of the existence of
the dispute, shall be settled by final and binding arbitration under the
then-applicable Employment Arbitration Rules of the American Arbitration
Association (“AAA”); and a court judgment on the award may be entered in any
court having

 

9

--------------------------------------------------------------------------------


 

competent jurisdiction.  Notwithstanding the foregoing, neither party shall be
entitled or required to seek arbitration regarding any cause of action that
would entitle such party to injunctive relief.

 

Any such arbitration shall be conducted by one neutral arbitrator appointed by
mutual agreement of the parties or, failing such agreement, in accordance with
the AAA Rules.  The arbitrator shall be an experienced attorney with a
background in employment law.  Any arbitration shall be conducted in Orange
County, California.  An arbitration award may be enforced in any court of
competent jurisdiction.  Notwithstanding any contrary provision in the AAA
Rules, the following additional procedures and rules shall apply to any such
arbitration:

 

(a)                                 Each party shall have the right to request
from the arbitrator, and the arbitrator shall order upon good cause shown,
reasonable and limited pre-hearing discovery, including: (i) exchange of witness
lists, (ii) no more than two (2) depositions under oath of named witnesses at a
mutually convenient location (neither deposition to exceed seven (7) hours),
(iii) written interrogatories (no more than twenty-five (25) in number), and
(iv) document requests (no more than twenty-five (25) in number, including
subparts);

 

(b)                                 Upon conclusion of the pre-hearing
discovery, the arbitrator shall promptly hold a hearing upon the evidence to be
adduced by the parties and shall promptly render a written opinion and award;

 

(c)                                  The arbitrator may award damages consistent
with the terms of this Agreement but may not award or assess punitive damages
against either party; and

 

(d)                                 Each party shall bear 50% of the fees and
costs of the arbitrator, subject to the power of the arbitrator, in his or her
sole discretion, to award all such fees and costs to the prevailing party.

 

4.6                               Construction.  Notwithstanding the general
rules of construction, both Company and Employee acknowledge that both parties
were given an equal opportunity to negotiate the terms and conditions contained
in this Agreement, and agree that the identity of the drafter of this Agreement
is not relevant to any interpretation of the terms and conditions of this
Agreement.

 

To the extent any provision of this Agreement may be deemed to provide a benefit
to Employee that is treated as non-qualified deferred compensation pursuant to
Code Section 409A, such provision shall be interpreted in a manner that
qualifies for any applicable exemption from compliance with Code Section 409 or,
if such interpretation would cause any reduction of benefit(s), such provision
shall be interpreted (if reasonably possible) in a manner that complies with
Code Section 409A and does not cause any such reduction.

 

4.7                               Severability.  In the event any provision of
this Agreement (or portion thereof) shall be held illegal or invalid for any
reason, said illegality or invalidity shall not in any way affect the legality
or validity of any other provision of this Agreement.  To the extent any
provision (or portion thereof) of this Agreement shall be determined to be
invalid or unenforceable in any jurisdiction, such provision (or portion
thereof) shall be deemed to be deleted from this Agreement as to such
jurisdiction only, and the validity and enforceability of the remainder of such
provision and of this Agreement shall be unaffected.

 

10

--------------------------------------------------------------------------------


 

4.8                               Entire Agreement.  This Agreement, including
the Nondisclosure Agreement that is attached as its Exhibit A and fully
incorporated herein, is the final, complete and exclusive agreement of the
parties and sets forth the entire agreement between Company and Employee with
respect to Employee’s employment by Company, and there are no undertakings,
covenants or commitments other than as set forth herein.  The Agreement may not
be altered or amended, except by a writing executed by Employee and a member of
the Board.  This Agreement supersedes, terminates, replaces and supplants any
and all other prior understandings or agreements between the parties relating in
any way to the hiring or employment of Employee by Company.

 

4.9                               Survival.  The parties expressly acknowledge
and agree that the provisions of this Agreement that by their express or implied
terms extend beyond the expiration of this Agreement or the termination of
Employee’s employment under this Agreement, shall continue in full force and
effect, notwithstanding Employee’s termination of employment under this
Agreement or the expiration of this Agreement.

 

4.10                        Waivers.  No failure on the part of either party to
exercise, and no delay in exercising, any right or remedy under this Agreement
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right or remedy under this Agreement preclude any other or further exercise
thereof or the exercise of any other right or remedy granted hereby or by any
related document or by law.

 

4.11                        Attorneys’ Fees for Negotiating Agreement.  Upon
receipt by Company of a statement for legal services from the attorneys
representing Employee, Company shall reimburse Employee or pay on behalf of
Employee the reasonable and necessary attorneys’ fees and associated expenses
incurred by Employee in connection with the negotiation of this Agreement,
provided, that such fees and expenses shall not exceed $5,000.00.

 

4.12                        Attorneys’ Fees for Resolving Disputes.  If any
party to this Agreement is made or shall become a party to any litigation
(including arbitration) commenced by or against the other party involving the
enforcement of any of the rights or remedies of such party, or arising on
account of a default of the other party in its performance of any of the other
party’s obligations hereunder, then the prevailing party in such litigation
shall be entitled to receive from the other party all costs incurred by the
prevailing party in such litigation, plus reasonable attorneys’ fees to be fixed
by the court or arbitrator (as applicable), with interest thereon from the date
of judgment or arbitrator’s decision at the rate of 8% or, if less, the maximum
rate permitted by law.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

ENTEROMEDICS INC.

 

 

 

/s/ Dan W. Gladney

 

Dan W. Gladney

 

CEO and Chairman

 

 

 

 

 

/s/ Rajesh K. Nihalani

 

Rajesh K. Nihalani

 

12

--------------------------------------------------------------------------------

 

 

EnteroMedics Inc.

 

Nondisclosure and Non-Solicitation Agreement

 

This is an agreement between
                                                                    (“Employee”)
and EnteroMedics Inc., its affiliates, successors and assigns (“Employer”). The
parties agree that Employer would be substantially harmed if Employee competes
with Employer during employment with Employer or after termination of employment
with Employer. The parties further agree that Employer would be substantially
harmed if Employee were to disclose its Confidential, Proprietary and Trade
Secret Information.

 

Therefore, in consideration of Employer’s employment of Employee for monetary
compensation, benefits, access to Employer’s Trade Secrets and/or Confidential
Information, and/or other valuable consideration provided by Employer, Employee
agrees as follows:

 

I.                                        Nondisclosure of Confidential,
Proprietary, and Trade Secret Information

 

Employee agrees not to disclose Confidential Information to any other third
party or company, other than in connection with Employee’s employment with
Employer, or use such information, directly or indirectly, for any purpose
whatsoever, without the prior written consent of Employer.

 

For purposes of this Agreement, “Confidential Information” means any information
that is not generally known to the public or to other persons who can obtain
economic value from its disclosure or use; information which derives independent
economic benefit from not being known to such persons; and information about the
activities or business of Employer that is not generally known to others engaged
in similar business or activities, its products, services, finances, trade
secrets, contracts, patents filed or pending, the techniques used in completing
customer projects, research and development, data and information, processes,
designs, engineering, marketing plans or techniques, organization or operation. 
The foregoing list is intended to be illustrative rather than comprehensive. 
Additionally, the term “confidential information” shall mean any confidential
information as that term is defined in any Agreement Employer may have with its
customers or other third parties from time to time.

 

II.                                   Assignment of Inventions

 

A)                                   Disclosure and Assignment of Inventions and
Other Works.  During the term of this Agreement and for one year following the
Separation Date, Employee shall promptly disclose to Employer in writing all
ideas, improvements and discoveries, whether or not such are patentable or
copyrightable, and whether or not in writing or reduced to practice
(“Inventions”) and any writings, drawings, diagrams, charts, tables, databases,
software (in object or source code and recorded on any medium), and any other
works of authorship, whether or not such are copyrightable (“Works of
Authorship”) that are conceived, made, discovered, written or created by
Employee alone or jointly with any person, group or entity, whether during the
normal hours of his employment at Employer or on Employee’s own time.  Employee
hereby assigns all rights to all such Inventions and Works of Authorship to
Employer.  Employee shall give Employer all the assistance it reasonably
requires for Employer to perfect, protect, and use its rights to such Inventions
and Works

 

--------------------------------------------------------------------------------


 

of Authorship.  Employee shall sign all such documents, take all such actions
and supply all such information that Employer considers necessary or desirable
to transfer or record the transfer of Employer’s entire right, title and
interest in such Inventions and Works of Authorship and to enable Employer to
obtain exclusive patent, copyright, or other legal protection for Inventions and
Works of Authorship anywhere in the world, provided Employer shall bear all
reasonable expenses of Employee in rendering such cooperation.

 

B)                                   Prior Inventions. Employee has set forth on
Exhibit A attached hereto a list of all significant Inventions, to the best of
his knowledge, that Employee has, alone or jointly with others, made prior to
his employment with Employer that Employee considers to be Employee’s property
or the property of third parties and that Employee wishes to exclude from the
scope of this Agreement (collectively referred to as “Prior Inventions”). If no
such disclosure is attached, or permission supporting evidence is available,
Employee represents that there are no Prior Inventions. If, during Employee’s
employment with Employer, Employee incorporates a Prior Invention into an
Employer product or process, Employer is hereby granted a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicenses) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, Employee
agrees that Employee will not incorporate, or permit to be incorporated, Prior
Inventions in any Employer Inventions without Employer’s prior written consent.

 

C)                                   Notice and Acknowledgement.  In accordance
with Minnesota Statute § 181.78, the foregoing paragraph does not require
Employee to assign or offer to assign to Employer any of Employee’s rights in an
Invention that Employee developed entirely on Employee’s own time without using
Employer’s equipment, supplies, facilities or trade secret information, and
(a) that does not relate directly to Employer’s business or to Employer’s actual
or demonstrably anticipated research or development, or (b) that does not result
from any work performed by Employee for Employer.  For the purpose of this
Section, “Employer’s business” shall be defined as development pertaining to
implantable medical devices to treat obesity or devices to apply signals to a
vagus nerve to treat a gastrointestinal disorder (e.g., obesity, pancreatitis or
irritable bowel syndrome).

 

To the extent a provision in this Agreement purports to require Employee to
assign Inventions otherwise excluded by this paragraph, the provision is against
the public policy of the State of Minnesota and is unenforceable.  By signing
this Agreement, Employee acknowledges receipt of the notification required by
Minnesota Statute § 181.78.

 

III.                              Non-Solicitation of Employees

 

Employee hereby acknowledges that Employer’s employees, consultants and other
contractors constitute vital and valuable aspects of its business and missions
on a worldwide basis.  In recognition of that fact, for a period of one year
following the termination of this Agreement for any reason whatsoever, Employee
shall not solicit, or assist anyone else in the solicitation of, any of
Employer’s then-current employees, consultants and other contractors to
terminate their respective relationships with Employer and to become employees,
consultants and other contractors of any enterprise with which Employee may then
be associated, affiliated or connected.

 

2

--------------------------------------------------------------------------------


 

IV.                               Employer Remedies

 

Employee acknowledges and agrees that the restrictions and agreements contained
in this Agreement are reasonable and necessary to protect legitimate interests
of Employer, that the services to be rendered by Employee are of a special,
unique and extraordinary character, that it would be difficult to replace such
services, that any violation of this Agreement would be highly injurious to
Employer, Employee’s violation of any provision of this Agreement would cause
Employer irreparable harm that would not be adequately compensated by monetary
damages, and that the remedy at law for any breach of this Agreement will be
inadequate.  Accordingly, Employee specifically agrees that Employer shall be
entitled, in addition to any remedy at law, to preliminary and permanent
injunctive relief and specific performance for any actual or threatened
violation of this Agreement and to enforce the provisions of this Agreement. 
Should a breach of the agreement occur, Employer will be entitled to recover
costs, including attorney’s fees, incurred in enforcing the terms of the
Agreement for each breach.  If a Court finds any part of the Agreement to be
invalid, the remainder of the provisions shall remain in full force and effect
to the extent possible.

 

V.                                    Governing Law/Venue

 

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Minnesota, without regard to
conflicts of laws principles thereof.  The parties irrevocably consent and agree
that the venue of any cause of action seeking injunctive relief shall be
Minnesota District Court, Hennepin County, and the parties further irrevocably
consent to the personal jurisdiction of the Minnesota District Court for any
such action.

 

VI.                               Construction

 

Notwithstanding the general rules of construction, both Employer and Employee
acknowledge that both parties were given an equal opportunity to negotiate the
terms and conditions contained in this Agreement, and agree that the identity of
the drafter of this Agreement is not relevant to any interpretation of the terms
and conditions of this Agreement.

 

VII.                          Severability

 

In the event any provision of this Agreement (or portion thereof) shall be held
illegal or invalid for any reason, said illegality or invalidity shall not in
any way affect the legality or validity of any other provision of this
Agreement.  To the extent any provision (or portion thereof) of this Agreement
shall be determined to be invalid or unenforceable in any jurisdiction, such
provision (or portion thereof) shall be deemed to be deleted from this Agreement
as to such jurisdiction only, and the validity and enforceability of the
remainder of such provision and of this Agreement shall be unaffected.

 

VIII.                     Waiver

 

Failure by Employer to enforce any provision of this Agreement will not
constitute a waiver of or a prohibition against any further enforcement of that
provision or any other provision of this Agreement.

 

3

--------------------------------------------------------------------------------


 

IX.                              Entire Agreement and Amendment

 

This Agreement supersedes all previous agreements between the parties concerning
the subject matter of this Agreement. All amendments to this Agreement must be
in writing and signed by the parties to be effective.

 

X.                                   At Will Employment

 

This Agreement is not an employment agreement for any specified period of time
and Employee understands that either Employee or Employer may terminate the
employment relationship at any time and for any reason or no reason at all.

 

XI.                              Succession and Survival

 

This Agreement and the rights, duties and obligations of this Agreement shall
survive the termination of Employee’s employment with Employer and shall inure
to the benefit of and shall be binding upon Employee’s heirs, assigns and
personal representatives and the successors of Employer.

 

Executed this                             day of
                                       20     .

 

 

EMPLOYEE

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

ENTEROMEDICS INC.

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Its:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To:                                                                           
EnteroMedics Inc.

 

From:

 

Date:

 

Subject:                                                   Prior Inventions

 

1.              Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by EnteroMedics, Inc. (“Employer”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by Employer:

 

o                                    No inventions or improvements.

 

o                                    See below:

 

 

 

 

o                                    Additional sheets attached

 

2.              Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following parties:

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

o                                    Additional sheets attached

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (hereinafter
“Agreement”) is entered into by and between                 (hereinafter “you”)
and EnteroMedics Inc. (hereinafter “EnteroMedics”).

 

WHEREAS, you and EnteroMedics entered into an Employment Agreement dated
              (“Employment Agreement”) which terminates effective              ,
except as to certain provisions outlined below;

 

WHEREAS, EnteroMedics wishes to provide you with the separation benefits
described in Section 2 below; and

 

WHEREAS, you and EnteroMedics want to fully and finally settle all issues,
differences, and claims, whether potential or actual, between you and
EnteroMedics, including, but not limited to, any claim that might arise out of
your employment with EnteroMedics or the termination of your employment with
EnteroMedics;

 

NOW, THEREFORE, in consideration of the provisions and of the mutual covenants
contained herein, you and EnteroMedics agree as follows:

 

1.                                      Separation from Employment.  Effective
                (your “date of separation”), your employment with EnteroMedics
terminates.  Except as provided in this Agreement, all benefits and privileges
of employment end as of your date of separation.

 

2.                                      Separation Benefits.  As consideration
for your promises and obligations under this Agreement, and subject to the terms
and conditions of this Agreement, including the release of claims set forth
below, EnteroMedics agrees to pay you, as separation pay, the gross amount of
               , less applicable deductions and withholdings for state and
federal taxes, which amount represents 12 months of your base salary as of your
date of separation.  The separation pay will be divided and paid to you in
substantially equal periodic payments at the usual and customary pay intervals
of EnteroMedics, less deductions and withholdings.  The payments will begin
within 30 business days of the date on which EnteroMedics receives this
Agreement signed by you, provided that you do not revoke or rescind this
Agreement as set forth below.  You agree that you are not entitled to the
separation benefits provided to you in this Agreement if you do not sign this
Agreement.

 

3.                                      Incentive Compensation.  You are not
entitled to receive incentive compensation for calendar year      .

 

4.                                      Medical, Dental, and Life Insurance.  If
you elect to extend EnteroMedics-provided medical, dental, and/or life insurance
coverage under COBRA after your date of separation, then EnteroMedics will
provide, at its sole cost (except for any share of the cost for benefits for you
and your spouse and any eligible dependents that you were required to pay
immediately before your date of separation) such extended coverage for you and
your spouse and any eligible dependents, to the extent any such coverage was in
effect for any of you and those individuals immediately before your date of
separation, for 12 calendar months after your date of separation.  EnteroMedics’
obligations under this Section 4 shall terminate upon commencement

 

--------------------------------------------------------------------------------


 

of new employment by you with an employer that offers health care coverage to
its employees.  You agree that any COBRA premium paid on your behalf and/or any
reimbursement made to you for COBRA premiums paid by you will be treated as
taxable by EnteroMedics.  Except as otherwise provided in this Section 4, the
benefits to which you (or, as applicable, your spouse and eligible dependents)
may be entitled upon termination of your employment shall be determined and paid
in accordance with such plans, policies and applicable laws.

 

5.                                      Stock Options.  All options to purchase
shares of common stock of EnteroMedics held by you (the “Options”) are subject
to the terms of one or more Stock Option Agreements between you and the Company
(each, an “Option Agreement”) and were granted pursuant  to the EnteroMedics
Inc. Amended and Restated 2003 Stock Incentive Plan, as amended (the “Plan”). 
Pursuant to the terms and conditions set forth in the Option Agreements,
EnteroMedics agrees that, notwithstanding anything to the contrary set forth in
such Option Agreements or the Plan, during the two-year period following your
date of separation, you shall be permitted to exercise any Option immediately to
the extent that such Option was vested as of your date of separation or would
have vested within one year of your date of separation had your employment with
Company not terminated.  Notwithstanding anything to the contrary set forth in
such Option Agreements or the Plan, EnteroMedics shall have a right, following
your date of separation, to buy back all such Options based on the per share
exercise price under the applicable Option Agreement.  The parties agree and
acknowledge that, with respect to any Options that were intended by the parties
to be treated as “incentive stock options” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended, such Options, to the extent they
may be exercised by you more than 90 days following your date of separation,
shall be treated as non-qualified options, notwithstanding any provision in the
Option Agreements to the contrary.

 

6.                                      Confidential Information; Noncompetition
and Nonsolicitation.  You executed an Executive Employment Agreement with
EnteroMedics, a copy of which is attached hereto as Exhibit A.  All provisions
of the Employment Agreement that, by their terms, survive the termination of
your employment will continue in full force and effect and are not negated or
otherwise affected by this Agreement, including but not limited to Section 4.1:
Company Remedies; Section 4.4: Governing Law/Venue; Section 4.5: Arbitration;
and the Nondisclosure and Noncompetition Agreement attached to the Employment
Agreement as its Exhibit A and fully incorporated therein.

 

7.                                      Return of EnteroMedics Property.  You
acknowledge that, on or before the date you sign this Agreement, you have
returned all EnteroMedics property in your possession, including, but not
limited to, all files, memoranda, documents, records, copies of the foregoing,
any EnteroMedics credit card, computer, fax machine, printer, copier, keys,
access cards, and any other property of EnteroMedics in your possession.  You
also acknowledge that, on or before the date you sign this Agreement, you have
provided EnteroMedics with any and all pass codes and/or personal identification
numbers used by you to access the EnteroMedics computer system, e-mail system,
and/or the Internet, and/or documents or files contained on and saved in the
EnteroMedics computer system.

 

8.                                      Duty to Cooperate.  You agree that,
beginning on the date you are presented with this Agreement, you will cooperate
with EnteroMedics with respect to the transition of your duties, the
preservation of effective operations and customer service, and EnteroMedics’

 

2

--------------------------------------------------------------------------------


 

strategic and commercial initiatives.  As part of your agreement to cooperate,
you will provide a list identifying the status of major projects under way,
pending customer interactions, the status of sale cycles with customers, the
names and contact information of key contacts at customers, and any other
information reasonably requested by EnteroMedics regarding your duties and
responsibilities.  You further agree that, in the 30 day period following your
acceptance of this Agreement you will periodically make yourself accessible and
available during normal business hours for consultation with EnteroMedics
representatives in connection with the transition of your duties and
responsibilities.  You agree that such consultation may include appearing from
time to time at the office of EnteroMedics for conferences.

 

9.                                      Confidentiality.  You agree that the
existence and terms and conditions of this Agreement (other than Exhibit A)
shall remain confidential and that you will not disclose any information
concerning the provisions of this Agreement to any person or entity, including,
but not limited to, any present or former employee of EnteroMedics.  These
confidentiality provisions are subject to the following exceptions:  you may
disclose the provisions of this Agreement to your attorneys, accountants, tax
and financial advisors, and immediate family, or in the course of legal
proceedings involving EnteroMedics, or in response to a subpoena, court order,
or inquiry by a government agency.  You further agree that, if any information
concerning the provisions of this Agreement is revealed as permitted by this
section, you shall inform the recipient of the information that it is
confidential, and the recipient shall agree to keep the information
confidential.

 

10.                               Release.  By this Agreement, you intend to
settle any and all claims that you have or may have against EnteroMedics as a
result of EnteroMedics hiring you, your employment with EnteroMedics, and the
decision to terminate your employment with EnteroMedics.  You agree that, in
exchange for EnteroMedics’ promises in this Agreement, and in exchange for the
consideration provided to you by EnteroMedics, described above in Section 2,
you, on behalf of your heirs, successors and assigns, hereby release and
discharge EnteroMedics, its predecessors, successors, assigns, parents,
affiliates, subsidiaries, and related companies, and their officers, directors,
shareholders, agents, servants, employees, and insurers (collectively “the
Released Parties”) from all liability for damages and from all claims that you
may have against the Released Parties occurring up through the date you sign
this Agreement.  You understand and agree that your release of claims in this
Agreement includes, but is not limited to, any claims you may have under:  Title
VII of the Federal Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act; the Equal Pay Act; the Employee Retirement Income Security
Act; the Age Discrimination in Employment Act of 1967, as amended; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; the Worker
Adjustment and Retraining Notification Act of 1988; the False Claims Act; the
Minnesota Human Rights Act; Minnesota Equal Pay for Equal Work Law, Minn. Stat.
§§ 181.66—181.71; Minn. § 181.81 (age discrimination); Minn. Stat. § 176.82
(retaliatory discharge); Minn. Stat. §§ 181.931, 181.932, 181.935 (whistleblower
protection); Minn. Stat. §§ 181.940—181.944 (family leave); or any other
federal, state, or local statute, ordinance, or law.

 

You also agree and understand that you are giving up all other claims, whether
grounded in contract or tort theories, including but not limited to:  wrongful
discharge; breach of contract; any claim for unpaid compensation (including, but
not limited to, any claims for PTO or severance except as set forth in this
Agreement, or for incentive compensation); tortious

 

3

--------------------------------------------------------------------------------


 

interference with contractual relations; promissory estoppel; detrimental
reliance; breach of the implied covenant of good faith and fair dealing; breach
of express or implied promise; breach of manuals or other policies; breach of
fiduciary duty; assault; battery; fraud; false imprisonment; invasion of
privacy; intentional or negligent misrepresentation; defamation, including
libel, slander, discharge defamation and self-publication defamation; discharge
in violation of public policy; whistleblower; qui tam actions; intentional or
negligent infliction of emotional distress; or any other theory, whether legal
or equitable.

 

You understand that nothing contained in this Agreement, including but not
limited to this Section 10, will be interpreted to prevent you from filing a
charge with the Equal Employment Opportunity Commission (“EEOC”), or any other
governmental agency, or from participating in or cooperating with an EEOC or
other governmental agency investigation or proceeding.  However, you agree that
you are waiving the right to monetary damages or other individual legal or
equitable relief awarded as a result of any such proceeding.

 

11.                               Time to Accept.  You are hereby informed that
the terms of this Agreement shall be open for acceptance and execution by you
through and including            , during which time you may consult with an
attorney and consider whether to accept this Agreement.  Changes to this
Agreement, whether material or immaterial, will not restart the running of this
acceptance period.  You hereby are advised to consult with an attorney prior to
signing this Agreement.

 

12.                               Right to Revoke and Rescind.  You are hereby
informed of your right to revoke your release of claims, insofar as it extends
to potential claims under the Age Discrimination in Employment Act, by informing
EnteroMedics of your intent to revoke your release of claims within 7 calendar
days following your signing of this Agreement.  You are also informed of your
right to rescind your release of claims, insofar as it extends to potential
claims under the Minnesota Human Rights Act, by delivering a written rescission
to EnteroMedics within 15 calendar days after your signing of this Agreement. 
You understand that any such revocation or rescission must be made in writing
and delivered by hand or by certified mail, return receipt requested, postmarked
on or before the last day within the applicable revocation period to:  Greg Lea,
Senior Vice President, CFO and COO, EnteroMedics, Inc., 2800 Patton Road, St.
Paul, MN 55113.

 

If you exercise your right to revoke or rescind this Agreement, EnteroMedics
may, at its option, either nullify this Agreement in its entirety, or keep it in
effect in all respects other than as to that portion of your release of claims
that you have revoked or rescinded.  You agree and understand that if
EnteroMedics chooses to nullify the Agreement in its entirety, EnteroMedics will
have no obligations under this Agreement to you or to others whose rights derive
from you.

 

13.                               Entire Agreement.  This Agreement, as well as
the exhibits hereto and any agreements referenced herein, is the final, complete
and exclusive agreement of the parties and sets forth the entire agreement
between EnteroMedics and you with respect to your employment by EnteroMedics,
and there are no undertakings, covenants or commitments other than as set forth
herein.  The Agreement may not be altered or amended, except by a writing
executed by you and a member of the Board.  Except as otherwise indicated, this
Agreement supersedes, terminates, replaces and supplants any and all prior
understandings or agreements between the parties relating in any way to you
hiring or employment by EnteroMedics.

 

4

--------------------------------------------------------------------------------


 

14.                               Governing Law.  The laws of the State of
Minnesota will govern the validity, construction and performance of this
Agreement, without regard to the conflict of law provisions of any other
jurisdictions.  If any part of this Agreement is construed to be in violation of
any law, such part shall be modified to achieve the objective of the parties to
the fullest extent permitted and the balance of this Agreement shall remain in
full force and effect. If such modification is not possible, said provision will
be deemed severable from the remaining provisions of this Agreement and the
balance of this Agreement shall remain in full force and effect.

 

15.                               Remedies.  To the extent that the EnteroMedics
wishes to pursue remedies against you under Section 7.1 of the Employment
Agreement, you and EnteroMedics agree that such action shall be venued in
Minnesota District Court, Hennepin County.  For any other dispute, you and
EnteroMedics irrevocably consent that any litigation commenced or arising in
connection with the interpretation or enforcement of this Agreement that has not
been settled through negotiation within a period of thirty (30) days after the
date on which either party shall first have notified the other party in writing
of the existence of a dispute shall be settled by final and binding arbitration
under the then-applicable Employment Arbitration Rules of the American
Arbitration Association (“AAA”). Any such arbitration shall be conducted by one
(1) neutral arbitrator appointed by mutual agreement of the parties or, failing
such agreement, in accordance with the AAA Rules. The arbitrator shall be an
experienced attorney with a background in employment law. Any arbitration shall
be conducted in Minneapolis, Minnesota. An arbitration award may be enforced in
any court of competent jurisdiction. Notwithstanding any contrary provision in
the AAA Rules, the following additional procedures and rules shall apply to any
such arbitration:

 

(A)                               Each party shall have the right to request
from the arbitrator, and the arbitrator shall order upon good cause shown,
reasonable and limited pre-hearing discovery, including: (i) exchange of witness
lists, (ii) no more than two (2) depositions under oath of named witnesses at a
mutually convenient location (neither deposition to exceed seven (7) hours),
(iii) written interrogatories (no more than twenty-five (25) in number), and
(iv) document requests (no more than twenty-five (25) in number, including
subparts);

 

(B)                               Upon conclusion of the pre-hearing discovery,
the arbitrator shall promptly hold a hearing upon the evidence to be adduced by
the parties and shall promptly render a written opinion and award;

 

(C)                               The arbitrator may award damages or injunctive
relief consistent with the terms of this Agreement but may not award or assess
punitive damages against either party; and

 

(D)                               Each party shall bear his or its own costs and
expenses of the arbitration and one-half (1/2) of the fees and costs of the
arbitrator, subject to the power of the arbitrator, in his or her sole
discretion, to award all such reasonable costs, expenses and attorneys’ fees to
the prevailing party.

 

5

--------------------------------------------------------------------------------


 

16.                               No Admission.  Nothing in this Agreement is
intended to be, and nothing will be deemed to be, an admission of liability by
EnteroMedics or you that either party has violated any state or federal statute,
local ordinance or principle of common law, or that either party has engaged in
any wrongdoing.

 

17.                               Waiver.  No waiver of any provision of this
Agreement shall be binding unless executed in writing by the party making the
waiver.  The waiver by either party of a breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the dates
set forth below to be effective as of the date shown below.

 

I acknowledge and agree that I have read this Agreement in its entirety and that
I agree to the conditions and obligations set forth herein.  Further, I agree
that I have had adequate time to consider the terms of this Agreement and that I
am voluntarily entering into this Agreement with a full understanding of its
meaning.  I understand that I am hereby advised to consult with an attorney
before signing this Agreement.

 

 

Dated:

 

 

 

 

Rajesh K. Nihalani

 

 

 

 

 

ENTEROMEDICS INC.

 

 

 

 

Dated:

 

 

By

 

 

 

 

 

Its

 

 

6

--------------------------------------------------------------------------------
